Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Examiner’s amendment
Authorization for this examiner’s amendment was given in an interview with  Justin D Lee on 07/13/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                                   Claims 
1.	(Currently Amended) A terminal for presenting clips for distributed content, the terminal comprising:
one or more controllers configured to:
receive an input for presenting content while the content is currently being distributed at a first time point within the content, wherein the content corresponds to a sporting event;
transmit a request for clips of the content comprising events of the content which occurred prior to the first time point within the content;
receive information for displaying a plurality of clips of the content comprising events of the content which occurred prior to the first time point within the content; 
display, via a display associated with the terminal, the plurality of clips of the content using the received information before a remainder of the content is displayed; 
receive information for displaying additional clips of the content comprising events of the content which occurred while the plurality of clips of the content were being displayed; 
automatically display the additional clips of the content after the plurality of clips of the content are displayed but before the remainder of the content is displayed; and
display, via the display, the remainder of the content after all of the plurality of clips of the content have been displayed,
wherein the plurality of clips of the content are selected for display based on a corresponding rating score assigned to each of the plurality of clips, and
wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content,
wherein the one or more controllers are further configured to:
transmit a request for secondary content to be displayed simultaneously with the content, wherein the secondary content corresponds to game score information to be displayed along with the content;
receive information for displaying a plurality of secondary content items simultaneously with the content; and
withhold from display a particular secondary content item during display of the plurality of clips of the content based on a timestamp of the particular secondary content item, 
wherein the particular secondary content item relates to a current status of the content as it is currently being distributed, and
wherein withholding the particular secondary content item corresponds to withholding display of one or more game score information of the plurality of secondary content items during display of the plurality of clips of the content based on a timestamp of the one or more game score information being later than a timestamp of a particular clip of the displayed plurality of clips being displayed.  

10.	(Canceled) 

11.	(Currently amended) The terminal of claim 1, wherein the particular secondary content item is withheld from being displayed if the timestamp of the particular secondary content item is after a timestamp of a current playback position of the displayed plurality of clips of the content. 


14.	(Currently Amended) A method for presenting clips for distributed content, the method comprising:
receiving an input for presenting content while the content is currently being distributed at a first time point within the content, wherein the content corresponds to a sporting event;
transmitting a request for clips of the content comprising events of the content which occurred prior to the first time point within the content;
receiving information for displaying a plurality of clips of the content comprising events of the content which occurred prior to the first time point within the content; 
displaying the plurality of clips of the content using the received information before a remainder of the content is displayed; 
receiving information for displaying additional clips of the content comprising events of the content which occurred while the plurality of clips of the content were being displayed; 
automatically displaying the additional clips of the content after the plurality of clips of the content are displayed but before the remainder of the content is displayed; and
displaying the remainder of the content after all of the plurality of clips of the content have been displayed,
wherein the plurality of clips of the content are selected for display based on a corresponding rating score assigned to each of the plurality of clips, 
wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content,
wherein the method further comprises:
transmitting a request for secondary content to be displayed simultaneously with the content, wherein the secondary content corresponds to game score information to be displayed along with the content;
receiving information for displaying a plurality of secondary content items simultaneously with the content; and
withholding from display a particular secondary content item during display of the plurality of clips of the content based on a timestamp of the particular secondary content item, 
wherein the particular secondary content item relates to a current status of the content as it is currently being distributed, and 
wherein withholding the particular secondary content item corresponds to withholding display of one or more game score information of the plurality of secondary content items during display of the plurality of clips of the content based on a timestamp of the one or more game score information being later than a timestamp of a particular clip of the displayed plurality of clips being displayed.  

23.	(Canceled)

24.	(Currently Amended) The method of claim 14, wherein the particular secondary content item is withheld from being displayed if the timestamp of the particular secondary content item is after a timestamp of a current playback position of the displayed plurality of clips of the content. 

27.	(Currently Amended) A machine-readable non-transitory medium having stored thereon machine-executable instructions for:
receiving an input for presenting content while the content is currently being distributed at a first time point within the content, wherein the content corresponds to a sporting event;
transmitting a request for clips of the content comprising events of the content which occurred prior to the first time point within the content;
receiving information for displaying a plurality of clips of the content comprising events of the content which occurred prior to the first time point within the content; 
displaying the plurality of clips of the content using the received information before a remainder of the content is displayed; receiving information for displaying additional clips of the content comprising events of the content which occurred while the plurality of clips of the content were being displayed; 
automatically displaying the additional clips of the content after the plurality of clips of the content are displayed but before the remainder of the content is displayed; and displaying a remainder of the content after all of the plurality of clips of the content have been displayed,
wherein each of the plurality of clips of the content is selected for display based on a corresponding rating score assigned to each of the plurality of clips, and
wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content,
further comprising instructions for:
transmitting a request for secondary content to be displayed simultaneously with the content, wherein the secondary content corresponds to game score information to be displayed along with the content;
receiving information for displaying a plurality of secondary content items simultaneously with the content; and
withholding from display a particular secondary content item during display of the plurality of clips of the content based on a timestamp of the particular secondary content item, 
wherein the particular secondary content item relates to a current status of the content as it is currently being distributed, and 
wherein withholding the particular secondary content item corresponds to withholding display of one or more game score information of the plurality of secondary content items during display of the plurality of clips of the content based on a timestamp of the one or more game score information being later than a timestamp of a particular clip of the displayed plurality of clips being displayed.

                                                       Allowable Subject Matter
Claims 1-3; 5-9; 11-16; 18-22; 24-28 are allowed. The following is an examiner’s statement of reasons for allowance: 

“wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content, wherein the one or more controllers are further configured to: transmit a request for secondary content to be displayed simultaneously with the content, wherein the secondary content corresponds to game score information to be displayed along with the content;
receive information for displaying a plurality of secondary content items simultaneously with the content; and withhold from display a particular secondary content item during display of the plurality of clips of the content based on a timestamp of the particular secondary content item, 
wherein the particular secondary content item relates to a current status of the content as it is currently being distributed, and wherein withholding the particular secondary content item corresponds to withholding display of one or more game score information of the plurality of secondary content items during display of the plurality of clips of the content based on a timestamp of the one or more game score information being later than a timestamp of a particular clip of the displayed plurality of clips being displayed” as recited in claim 1.

“wherein the plurality of clips of the content are selected for display based on a corresponding rating score assigned to each of the plurality of clips, wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content, wherein the method further comprises:
transmitting a request for secondary content to be displayed simultaneously with the content, wherein the secondary content corresponds to game score information to be displayed along with the content; receiving information for displaying a plurality of secondary content items simultaneously with the content; and withholding from display a particular secondary content item during display of the plurality of clips of the content based on a timestamp of the particular secondary content item, wherein the particular secondary content item relates to a current status of the content as it is currently being distributed, and  wherein withholding the particular secondary content item corresponds to withholding display of one or more game score information of the plurality of secondary content items during display of the plurality of clips of the content based on a timestamp of the one or more game score information being later than a timestamp of a particular clip of the displayed plurality of clips being displayed” as recited in claim 14.

“wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content,
further comprising instructions for: transmitting a request for secondary content to be displayed simultaneously with the content, wherein the secondary content corresponds to game score information to be displayed along with the content; receiving information for displaying a plurality of secondary content items simultaneously with the content; and withholding from display a particular secondary content item during display of the plurality of clips of the content based on a timestamp of the particular secondary content item, wherein the particular secondary content item relates to a current status of the content as it is currently being distributed, and 
wherein withholding the particular secondary content item corresponds to withholding display of one or more game score information of the plurality of secondary content items during display of the plurality of clips of the content based on a timestamp of the one or more game score information being later than a timestamp of a particular clip of the displayed plurality of clips being displayed” as recited in claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                 Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/JOHN R SCHNURR/Primary Examiner, Art Unit 2425